DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 7/21/2021.  The amendment has been entered and considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Chalker on 8/9/2021.

Please amend the claims as follows:
Cancel claim 39.

Allowable Subject Matter
Claims 6-8, 18, 21-30, 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combinations, fails to teach or suggest sending a stop signal from a controlling device to a plurality of other devices except for a specified device, exchanging communications, and then sending a resume signal from the controlling devie to the two or more devices except for the specified device after a condition is met.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419